DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (US 20180111421) in view of Kawakita (JP2013-136333, with English machine translation) and Katayama (US20150321518).
Regarding claim 1, Nagasawa teaches a pneumatic tire having a tread portion (see Fig. 1). While Nagasawa does not expressly teach the tire as having a pair of sidewalls and bead portions, Nagasawa does teach that the tire is inflated and mounted on a standard rim ([0020]). Thus, the tire inherently has 
While Nagasawa does not expressly teach the maximum length of the center blocks as 25% to 35% of the development width (tread width), Nagasawa does disclose that the distance between the intersection 15 of outer oblique sub-groove with the oblique main groove 10 and the tire equator C is in the range of 0.15 to 0.25 times the tread width to improve on-snow performance while suppressing the uneven wear of the oblique land regions 20 ([0043]). Outer ends of the inner oblique sub-groove smoothly connect with sub-grooves 13 ([0049]) and thus the position of intersection 15 approximates an axially outer end position of the center block. Furthermore, the axially inner end of the center block extends past the equator a small distance.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the center blocks as 0.25 to 0.35, or 0.25 to 0.30 (claim 16), since Nagasawa discloses that intersection 15 (approximating the axially outer edge of the center block) is in the range L2 of 0.15 to 0.25 times the tread width and clearly illustrates the axially inner end as extending slightly past the equator, thus suggesting a maximum length in the tire width direction that is slightly larger than the distance L2. Values of 0.25 and slightly more overlap with the 
Nagasawa does not disclose the depth of the first portion as claimed; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the first groove portion with depth as claimed since Kawakita, similarly directed towards a directional tire tread, discloses providing lateral minor grooves 22 (analogous to the  inner portion 12 of Nagasawa) with depth of 50 to 80% of the major groove 12 (similar to the main body portion 11) to provide rigidity to the central block while avoiding a loss of the groove due to wear ([0023]). 
Nagasawa does not disclose the circumferential narrow groove (groove 14) as having a groove depth of 75 to 85% of the depth of the second portion of the lug groove. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the circumferential groove with depth as claimed since Katayama, similarly directed towards a directional tire tread, discloses providing outer circumferential narrow grooves with depths of 30 to 90% of the lug grooves to provide an edge effect and ensure steering stability ([0052]).
As to the angle of the first groove portion at the tire equator being 80 to 100 degrees to the tire circumferential direction, it would have been obvious to a person having ordinary skill in the art  at the time of the invention to have configured the groove with angle within the claimed range since Nagasawa teaches the angle of the first groove portion (θ3) as 10 to 30 degrees with respect to the tire axial direction ([0037]; equates to 100 to 120 degrees to the circumferential direction), said range overlapping the claimed range.
As can be seen in Fig. 2, the groove walls of the first groove portion are parallel to one another at the tire equator.
Regarding claim 3, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the second groove portion with angles as claimed since Nagasawa teaches angle theta1 as gradually decreasing with respect to the circumferential direction as it moves from the first end toward the tire equator with an angle range of 15 to 75 degrees so that the main body portions 11 exert snow shearing force in the tire axial direction, thereby helping to improve cornering performance on snowy roads ([0031]), said angle range overlapping the claimed ranges. 
Regarding claims 4 and 10, in Fig. 2 of Nagasawa, an extended position of the first groove portion overlaps with a circumferential narrow groove (groove 14) (see annotated figure 2 below wherein the arrow represents an extension of the first groove portion). 

    PNG
    media_image1.png
    204
    524
    media_image1.png
    Greyscale

Alternatively, an extension from the opposing end of the first groove portion lies just below the circumferential narrow groove in Fig. 2. Examiner notes that the figure illustrates an angle theta3 of about 20 degrees while Nagasawa discloses theta3 can vary from 10 to 30 degrees ([0037]). Employing a smaller theta3 angle of 10 degrees would result in the extension from the other end of the first groove portion being more in the axial direction and in an overlapping arrangement with the circumferential narrow groove. It would have been obvious to a person having ordinary skill in the art at the time of the invention for the circumferential narrow groove to be present on an extended position of the first groove portion given the illustrated groove arrangement in Fig. 2 and Nagasawa's teaching that the groove angle theta3 can be as small as 10 degrees to exert snow shearing force ([0037]).
As to the groove angle difference, it would have been obvious to a person having ordinary skill in the art at the time of the invention for the angle difference between the circumferential narrow groove and the second groove portion to be 90+/-10 degrees since Nagasawa teaches the angle between the groove 14 (narrow groove) and the main groove 10 (second groove portion) as 70 to 90 degrees to improve cornering performance and suppressing uneven wear ([0046]), said range overlapping the claimed range.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (US 20180111421) in view of Kawakita (JP2013-136333, with English machine translation) and Katayama (US20150321518) as applied to claims above, and further in view of Nakagawa (US 20030019555).
Regarding claims 7 and 13, Nagasawa does not disclose the lug groove depth as 15 to 25mm; however, it would have been obvious to a person having ordinary skill at the time of the invention to have configured the depth as 15 to 25mm since Nakagawa, similarly directed towards a tire for ice and snow, teaches that axial grooves can have depths of 8 to 15mm ([0024]), said range overlapping the claimed range. One would have been motivated to select a groove depth known to be suitable for the ice/snow tires and to provide additional groove volume for drainage/snow.

Claim 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (US 20180111421) in view of Kawakita (JP2013-136333, with English machine translation) and Katayama (US20150321518) as applied to claims above, and further in view of Shikakubo (JP2010-174231, of record, with English machine translation).
Regarding claims 8 and 14, Nagasawa is silent as to the hardness and 100% modulus of the tread rubber; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread with hardness and 100% modulus as claimed since .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (US 20180111421) in view of Koyama (US 6,003,575).
Regarding claims 15 and 16, Nagasawa teaches a pneumatic tire having a tread portion (see Fig. 1). While Nagasawa does not expressly teach the tire as having a pair of sidewalls and bead portions, Nagasawa does teach that the tire is inflated and mounted on a standard rim ([0020]). Thus, the tire inherently has sidewalls and bead portions in order to provide a cavity for inflation and for mounting on a rim. The tread pattern of Nagasawa has lug grooves which extend from the equator to each tread edge in an alternating manner (see oblique main grooves 10). The lug grooves include first groove portions (inner portions 12) and second groove portions (main body portion 11) wherein the first groove portions (inner portions) extend in the tire width direction and communicate with second groove portions (main body portions 11) of an adjacent lug groove (see Fig. 1, [0030]). Furthermore, the second groove portions (main body portions 11) are curved such that their angle in the inner halves of the tread with respect to the circumferential direction (inner regions) is smaller than their angle in the outer halves of the tread (outer regions). Nagasawa also comprises circumferential narrow grooves which connect adjacent second groove portions (see inner oblique sub-groove 14 in Fig. 2). The lug grooves and the narrow groove define center blocks as illustrated in Figs. 1, 2.
While Nagasawa does not expressly teach the maximum length of the center blocks as 25% to 35% of the development width (tread width), Nagasawa does disclose that the distance between the 
Nagasawa is silent as to the groove depths and does not disclose the second groove portion of each of the lug grooves as having a groove depth of 18 mm to 25mm. Examiner notes that Nagasawa is directed towards a studless winter tire ([0001,0004]) and that while the example tire is a passenger car tire, it is known in the art for studless winter tires to be used not only in cars, but in trucks and buses (Koyama, col 1, lines 6-9). Koyama, similarly directed towards a studless winter tire tread, teaches that circumferential and axial groove depths can range from 7 to 20mm (col 3, lines 41-43). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tread of Nagasawa with groove depth of 18 to 25mm since Nagasawa, similarly directed towards a winter tire tread, teaches that it is known to use winter tires on trucks and busses (col 1, lines 6-9) and that in such tires, groove depths can range from 7 to 20 mm (col 3, lines 41-43), said range overlapping .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasawa (US 20180111421) in view of Koyama (US 6,003,575) as applied to claim 15 above, and further in view of Kawakita (JP2013-136333, with English machine translation) and Katayama (US20150321518).
Regarding claim 17, Nagasawa does not disclose the depth of the first portion as claimed; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the first groove portion with depth as claimed since Kawakita, similarly directed towards a directional tire tread, discloses providing lateral minor grooves 22 (analogous to the  inner portion 12 of Nagasawa) with depth of 50 to 80% of the major groove 12 (similar to the main body portion 11) in order to ensure provide rigidity to the central block while avoiding a loss of the groove due to wear ([0023]). 
Nagasawa does not disclose the circumferential narrow groove (groove 14) as having a groove depth of 75 to 85% of the depth of the second portion of the lug groove. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the circumferential groove with depth as claimed since Katayama, similarly directed towards a directional tire tread, discloses providing outer circumferential narrow grooves with depths of 30 to 90% of the lug grooves to provide an edge effect and ensure steering stability ([0052]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 15, Applicant argues that Nagasawa is a passenger vehicle tire and the combination with Collette teaches an applicable range of 15 to 16 mm for passenger car tires. Further, Collette discloses the tread band thickness and not the groove depth.
Applicant's arguments regarding Collette have been considered but are moot because the new grounds of rejection do not rely on the reference. As to Nagasawa, the recitation of passenger car tire in Nagasawa represents the preferred and/or example embodiment and the broader disclosure is directed towards a pneumatic tire for winter use. Further, it is known in the art for studless winter tires to be used not only in cars, but in trucks and buses (Koyama, col 1, lines 6-9) and one would have been motivated to employ groove depths that enable the tread's use in a variety of vehicle applications. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ROBERT C DYE/Primary Examiner, Art Unit 1749